       Case 1:20-cv-07621-AT-KNF Document 26 Filed 09/10/21 Page 1 of 1


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC #: _________________
TYRONE MASSEY,                                                      DATE FILED: _9/10/2021_______

                      Plaintiff,

               -against-                                             20 Civ. 7621 (AT) (KNF)

                                                                              ORDER
CORRECTION OFFICER MICHELE (# 110201); CITY
OF NEW YORK; NEW YORK CITY DEPARTMENT
OF CORRECTIONS,

                Defendants.
ANALISA TORRES, District Judge:

       The Court is in receipt of Plaintiff’s amended complaint, ECF No. 25. By September
15, 2021, Defendant City of New York shall file a letter on the docket stating whether, in light of
the amended complaint, it withdraws its motion to dismiss the complaint, ECF No. 15.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff pro se.

       SO ORDERED.

Dated: September 10, 2021
       New York, New York
